DETAILED ACTION
This action is in response to the RCE and Amendment dated 24 May 2022.  Claims 1, 8, 11 and 15 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04 March 2022 is approved.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Ghafourifar et al. (US 2017/0192827 A1), Lam et al. (US 2017/0315789 A1), Shao (US 2013/0066940 A1) and Saxena et al. (US 2018/0181451 A1).

Ghafourifar teaches running an API analyzer to determine events and prompting the user to validate relationships.

Lam teaches analyzing an API file and displaying selectable input values for input parameters.

Shao teaches a cloud service broker that can adapt or call certain API functions.

Saxena teaches logging API calls triggered by an executing application.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: one hardware processor; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: receiving a registration request, the registration request including one or more application programming interfaces (APIs); scanning the one or more APIs to identify events that are publishable to a push flow of a service broker and that are also triggerable during execution of an application; and causing a graphical user interface (GUI) to be displayed, the GUI providing a first area in which one or more of the events are rendered along with a selectable GUI element for each of the rendered one or more events, the GUI further providing a second area in which a user may enter or upload one or more functions to be executed upon triggering of one or more corresponding events that have been selected by the user via their corresponding selectable GUI elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174